DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-14 are unclear.  Claims 1-14 recites “a receiver to receive the second image data and the image combination circuit coupled to the image sensor and the receiver to receive the first image data and the second image data and combine the first image data and the second image data.  The applicant’s specification has a receiver that receives the second image data and the image combination circuit receives a first image data and second image data.  It is noted that if the applicant is defining the interfaces as received by the image combination circuit as receivers, there would be additional receivers but there is no singular receiver that receives both data (Please 
Claim 7, 12 and 19 recite “wherein the image sensor, and an image sensor capturing the second image…”  This is unclear as there is an image sensor in claims 1, 8 and 15.  The applicant appears to be claiming the second image sensor array.  Please note that the image sensor in claims 1, 8 and 15 would need to be defined as the first image sensor comprising a first image sensor array and to clarify a second image sensor.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4, 6- 9, 11, 12, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0324362 and hereafter referred to as “Chen”) in view of Han et al (US 2014/0192213 and hereafter referred to as “Han”).
Regarding Claim 1, Chen discloses an imaging system comprising: 
an image sensor (Figure 1, 104, Figure 9, 912, Page 7, paragraph 0058) comprising
a first image sensor array to generate first image data for a first image (Figure 1, 106, Page 1, paragraph 0017, Page 2, paragraph 0020, Figure 9 (describing the first digital image sensor of Figure 1), 918, Page 7, paragraph 0058, Page 8, paragraph 0064, Figure 4 (describing the first digital image sensor array of Figure 1), 106-1, 402-1 to n, Page 3, paragraph 0027),
including second image data for a second image (Page 2, paragraph 0019-0020), 
an image combination circuit coupled to the first image sensor array and a receiver to receive the first image data and the second image data and combine the first image data and the second image data (Page 2, paragraph 0019-0020, Page 7-8, paragraph 0059, 0061, Page 3, paragraph 0027), and 
and 
a second image sensor array to generate the second image data for the second image (Figure 1, 106, Page 7, paragraph 0017, Figure 9 (describing the first digital image sensor of Figure 1), 918,Page 7, paragraph 0058, Page 8, paragraph 0064, Figure 4 (describing the first digital image sensor array of Figure 1), Page 3, paragraph 0027).

Chen is silent on a receiver to receive, into the image sensor, second image data for a second image, a separate second image sensor array coupled to the image sensor. It is noted that due to the clarity issues of the limitation “image combination circuit coupled to the first image sensor array and the receiver to receive the first image data and the second image data,” another reference along with Chen will be used to teach the limitation.
Chen discloses a separate second image sensor array but included in the image sensor (image capture module) of the imaging system but does not state that it is separate image sensor array from the image sensor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Chen to make the second sensor separable from the image capturing module since it has been held that separating parts would not modify the operation of the device  as it is noted that this doesn’t not render the inventions patentably distinct in order to have a faster image sensor module to process the capturing.  
See MPEP 2144.04, VI, C.
In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the 
Chen is silent on a receiver to receive, into the image sensor, second image data for a second image.  It is noted that due to the clarity issues of the limitation “image combination circuit coupled to the first image sensor array and the receiver to receive the first image data and the second image data,” another reference along with Chen will be used to teach the limitation. Han discloses on a receiver to receive, into the image sensor, second image data for a second image (Figure 9, Page 5, paragraph 0041 – the interface that allows the image sensor to receive the second image), an image combination circuit coupled to the first image sensor array and the receiver to receive the first image data and the second image data (Figure 9, Page 5, paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include the missing limitations as taught by Han in order to have less memory for buffering the data of secondary image sensor array (Page 5, paragraph 0041) as disclosed by Han which would provide cheaper and more efficient functionality.
Regarding Claim 8, Chen discloses an image sensor (Figure 1, 104, Figure 9, 912, Page 7, paragraph 0058) comprising
an image sensor array to generate first image data for a first image (Figure 1, 106, Page 1, paragraph 0017, Page 2, paragraph 0020, Figure 9 (describing the first digital image sensor of Figure 1), 918, Page 7, paragraph 0058, Page 8, paragraph 0064, Figure 4 (describing the first digital image sensor array of Figure 1), 106-1, 402-1 to n, Page 3, paragraph 0027),

an image combination circuit coupled to the first image sensor array and a receiver to receive the first image data and the second image data and combine the first image data and the second image data into combined image data for a single combined image (Page 2, paragraph 0019-0020, Page 7-8, paragraph 0059, 0061, Page 3, paragraph 0027).	
Chen is silent on a receiver to receive, into the image sensor, second image data for a second image. It is noted that due to the clarity issues of the limitation “image combination circuit coupled to the first image sensor array and the receiver to receive the first image data and the second image data,” another reference along with Chen will be used to teach the limitation.
Han discloses a receiver to receive, into the image sensor, second image data for a second image (Figure 9, Page 5, paragraph 0041 – the interface that allows the image sensor to receive the second image), an image combination circuit coupled to the first image sensor array and a receiver to receive the first image data and the second image data (Figure 9, Page 5, paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include the missing limitation as taught by Han in order to have less memory for buffering the data of secondary image sensor array (Page 5, paragraph 0041) as disclosed by Han which would provide cheaper and more efficient functionality.

Regarding Claim 15, Chen discloses a method for image sensor, the method comprising: 

including second image data for a second image (Page 2, paragraph 0019-0020);
combining the first image data and the second image data into combined image data for a single combined image, according to one or more image combination criteria, and at least one of the first image data and the second image data (Page 2, paragraph 0019-0020, Page 7-8, paragraph 0059, 0061, Page 3, paragraph 0027).  
Chen is silent on receiving into the image sensor, second image data for a second image.
Han discloses receiving into the image sensor, second image data for a second image (Figure 9, Page 5, paragraph 0041 - the interface that allows the image sensor to receive the second image).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include the missing limitation as taught by Han in order to have less memory for buffering the data of secondary image sensor array (Page 5, paragraph 0041) as disclosed by Han which would provide cheaper and more efficient functionality.
Regarding Claim 4, 9, and 16, Chen and Han disclose all the limitations of Claim 1, 8 and 15 respectively.  Chen discloses wherein: the first image includes a scene (Page 2, paragraph 0019-0020, Page 7-8, paragraph 0059, 0061, Page 3, paragraph 
Regarding Claim 6, 11, 18, Chen and Han disclose all the limitations of Claim 1, 8 and 15 respectively.  Chen discloses the first image and the second image are captured substantially concurrently (Page 2, paragraph 0019).   
Regarding Claim 7, 12, 19, Chen and Han disclose all the limitations of Claim 1, 8 and 15 respectively.  Chen discloses wherein the image sensor, and an image sensor capturing the second image, possess different image capture characteristics, wherein the image capture characteristics include at least one of: pixel size; sensitivity; read noise; gain; exposure time; and spectrum (Page 2, paragraph 0018).  
Regarding Claim 14, Chen discloses a single integrated circuit comprising the image sensor of claim 8 (Page 7-8, paragraph 0059).  See above for rejection of claim 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include the missing limitation as taught by Han in order to provide no memory for buffering the secondary image sensor array (Page 5, paragraph 0041) as disclosed by Han.

Claims 2, 3, 5, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Han as applied to claims 1, 8 and 15 above, and further in view of Goma et al (US 2012/0081519 and hereafter referred to as “Goma”).

Regarding Claim 3, Chen, Han and Goma disclose all the limitations of Claim 2.  Chen discloses further comprising: a display to display the processed image (Figure 2, 102-1-102-5).  Goma discloses display to display the processed image (Figure 13, 1310). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Goma in order to avoid problems including noise and distortion during processing and display the processed image.
Regarding Claim 5, 10, 17, Chen and Han disclose all the limitations of Claim 1, 8 and 15 respectively.  Chen discloses the first image includes a subject (Figure 1, 4, tree, Figure 6, flower bed); the second image includes the subject (Figure 1, 4, tree, Figure 6, flower bed).  The combination is silent on the combined image is a three-dimensional (3D) image.  Goma discloses the combined image is a three-dimensional (3D) image (Figure 13, 1308, 1318, 1320, Page 9, paragraph 0110). Therefore, it would 
Regarding Claim 13 and 20, Chen and Han disclose all the limitations of Claim 8 and 15 respectively.  The combination is silent on the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter.  Goma discloses that a serial data bus interface is a Mobile Industry Processor Interface (MIPI) receiver (paragraph 0124).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen of the combination which has interfaces and serial bus to include the receiver is a Mobile Industry Processor Interface (MIPI) receiver; and the transmitter is a MIPI transmitter as taught by Goma in order to achieve high performance and low power.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 12-17, 19 and 20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,032,460. Although the claims at issue are not identical, they are not patentably the instant application’s claims are broader than the claims of US 11,032,460.


Regarding Claim 1 of the instant application corresponds to 
Claim 1 of US 11,032,460
An imaging system comprising: 
an image sensor comprising a first image sensor array to generate first image data for a first image, 


a receiver to receive, into the image sensor, second image data for a second image, 





an image combination circuit coupled to the first image sensor array and the receiver to receive the first image data and the second image data and combine the first image data and the second image data; and 
a second image sensor array coupled to the image sensor to generate the second image data for the second image.  
An imaging system comprising: 
an image sensor comprising a first one of N image sensor arrays to generate first image data for a first image, wherein N is an integer greater than two, 

N−1 receivers each to receive, into the image sensor, second image data for N−1 respective second images, wherein the first image and the N−1 second images are captured concurrently; 
an image combination circuit coupled to the first one of the image sensor arrays and the N−1 receivers to receive the first image data and the second image data and combine the first image data and the second image data into combined image data for a single combined image, according to one or more image combination criteria, and at least one of the first image data and the second image data, and 
a transmitter coupled to the image combination circuit to transmit the combined image data for the combined image from the image sensor; and 
N−1 second ones of the N image sensor arrays, each coupled to a respective one of the N−1 receivers of the image sensor to generate the second image data for N−1 second images, wherein the N−1 second ones of the N image sensor arrays are external to the image sensor.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 22, 2022